DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed 16 Feb 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Copies are only found in the parent applications to the instant application of the foreign patent documents listed on Pg. 1 and of the non-patent literature listed as the second item on Pg. 1 in that category. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a substantially planar blower mount" in Ln. 6 which deems the claim indefinite. The limitation is best understood as directed toward element 6 of the instant application (e.g. ¶0045). Element 6 is perhaps best illustrated in Figs. 8-9. While those figures do illustrate planar portions of element 6 around the blower receptacle portion, the blower receptacle portion itself is clearly not planar. It is thus unclear how applicant intends to identify the blower mount itself as being “substantially planar” as opposed to merely a portion of the blower mount being planar (as recited in claim 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim(s) 11-14 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 (or 17) of U.S. Patent No. 9,610,416 in view of Kenyon et al. (U.S. Pub. 2008/0304986). The totality of reference patent claim 16 recites a seal including the structures required of the blower mount of instant claim 11. Further, the seal is located within a chassis assembly (i.e. “housing”) which will include a blower in the blower mount. However, reference patent claim 16 is a subcombination relative to instant claim 11 and fails to recite the blower comprising at least one impeller and a motor, as well as an inner surface of the housing engaging a perimeter of the blower mount. Kenyon teaches a blower assembly (Figs. 5 & 6-1) comprising a blower (Fig. 5 #10; ¶0103) with at least one impeller (Fig. 1-1 #50, 52; ¶0056) and a motor (Fig. 1-1 #40; ¶0056) configured to drive the at least one impeller; and an inner surface of a housing (Fig. 5 #400) engages a perimeter of a blower mount (Fig. 6-1 where #406 contacts #402, 404). One having ordinary skill in the art would recognize an impeller and a motor as standard structures of a blower. Kenyon teaches an inner surface of the housing engaging a perimeter of the blower mount as providing the benefit of serving both the functions of suspending/supporting the blower in the chassis and dividing or sealing the inlet side of the blower from the outlet side of the blower to avoid the need for a connection tube that directs flow towards an outlet of the housing (¶0105). It would have been prima facie obvious to one having ordinary skill in  in view of Kenyon. A further mapping of dependent claims is as follows:
Instant claim 12 vs. Kenyon (Fig. 6-1 right end of #406; ¶0105)
Instant claim 13 vs. claim 16 and Kenyon
Instant claim 14 vs. Kenyon (Fig. 5; ¶0105)
Instant claim 17 vs. limitations in reference claim 1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-6 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kenyon et al. (U.S. Pub. 2008/0304986).
Regarding claim 2, Kenyon discloses a flow generator (Fig. 5; ¶¶0103-0108) configured to pressurize a flow of breathable gas to within a range of about 2-30 cm H2O for delivery to a patient's airways (¶0053), the flow generator comprising: a blower (Fig. 5 #10; ¶0103) with at least one impeller (Fig. 1-1 #50, 52; ¶0056) and a motor (Fig. 1-1 #40; ¶0056) configured to drive the at least one impeller; a substantially planar blower mount (Fig. 5 #406; ¶0105 – annular ring) configured to support the blower, the blower mount comprising a flexible blower receptacle portion (Figs. 5 & 6-1 where #406 contacts #22, 522; ¶¶0105, 0107) configured to receive and support the blower, the blower receptacle portion comprising an outlet opening (central opening of annular ring 406) that is axially aligned with an air outlet of the blower (Fig. 5 vertical); and housing (Fig. 5 #400) that encloses the blower and the blower mount, the housing comprising an inner surface that engages a perimeter of the blower mount (Fig. 6-1 where #406 contacts #402, 404).
Regarding claim 3, Kenyon discloses the blower mount further comprises a seal skirt (Fig. 6-1 right end of #406; ¶0105) on the perimeter of the blower mount, the seal skirt sealingly engaging the inner surface of the housing.
Regarding claim 4, Kenyon discloses the seal skirt is flexible (¶¶0105, 0107).
Regarding claim 5, Kenyon discloses the blower mount seals off a low pressure side of the blower mount from a high pressure side of the blower mount (Fig. 5; ¶0105).
Regarding claim 6, Kenyon discloses the blower mount separates a low pressure chamber within the housing from a high pressure chamber within the housing (Fig. 5; ¶0105).
Regarding claim 9, Kenyon discloses the housing comprises an upper chassis (Fig. 5 #404) and a lower chassis (Fig. 5 #402), and wherein the blower mount is positioned between the upper chassis and the lower chassis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon et al. (U.S. Pub. 2008/0304986) in view of Hoffman (U.S. Pub. 2006/0213516).
Regarding claim 10, Kenyon fails to disclose foam positioned below the blower mount.
Hoffman teaches a CPAP system including foam positioned below a blower (Fig. 4; ¶0029). Hoffman teaches a foam pad below a blower as providing the benefit of mechanically isolating the blower from other elements of the system (¶0029).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Kenyon foam positioned below the blower mount in order to provide the benefit of mechanically isolating the blower from other elements of the system in view of Hoffman. This incorporation could either be obviously conceptualized as specifying a material of feet 408 in Kenyon or as being used in addition to the elements within casing 400 of Kenyon.
Claim(s) 11-14 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (U.S. Patent 6428288) in view of Bedard (U.S. Patent 6386845).
Regarding claim 11, King discloses a flow generator (Fig. 1 #10; Col. 2-4) capable of being used to pressurize a flow of gas within a range of about 2-30 cm H2O (Col. 1, Ln. 5-13 – “light duty applications”), the flow generator comprising: a blower (#12) with at least one impeller (#24; Col. 2, Ln. 4-13) and a motor (#50; Col. 3, Ln. 20-21) configured to drive the at least one impeller; a blower mount (#18; Col. 3, Ln. 22-32) configured to support the blower, the blower mount comprising a blower receptacle portion (#51; Col. 3, Ln. 22-32) and a substantially planar portion (#18 is planar) surrounding the blower receptacle portion, the blower receptacle portion being configured to receive and support the blower (Col. 3, Ln. 22-32) and comprising a 2O for delivery to a patient's airways represents an intended use and is given limited patentable weight (MPEP 2111.02). While just housings 14, 16 may be read together as the housing of the instant claim, caps 25, 26 may additionally be read as part of the recited housing which would then allow the recited housing to be read as a combination of an inner housing (#14, 16) and an outer housing (#25, 26).
King fails to disclose the blower receptacle portion is flexible.
Bedard teaches an air blower apparatus including a blower receptacle portion (Figs. 1-2 #22; Col. 3, Ln. 38-48) which is flexible (Col, 4, Ln. 1-2). Bedard teaches a blower mounting member as preferably being formed of a flexible PVC material which allows it to perform its desired functions of mounting the blower, acoustically isolating the blower, and mating with an outer housing (Col. 3, Ln. 38 – Col. 4, Ln. 11).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in King the blower receptacle portion is flexible in order to provide the benefit of specifying a desirable material (i.e. flexible PVC) which allows the blower receptacle portion to perform desired functions of 
Regarding claim 12, King teaches the invention as modified above and further teaches the blower mount further comprises a seal skirt (#19; Col. 2, Ln. 51-57) on the perimeter of the blower mount, the seal skirt sealingly engaging the inner surface of the housing.
Regarding claim 13, King teaches the invention as modified above and Bedard as incorporated therein further suggests as obvious the seal skirt is flexible (Col, 4, Ln. 1-2).
Regarding claim 14, King teaches the invention as modified above and further teaches the blower mount separates a first chamber (e.g. within #14) within the housing from a second chamber (e.g. within #16) within the housing.
Regarding claim 17, King teaches the invention as modified above and further teaches the housing comprises an upper chassis (#16) and a lower chassis (#14), and wherein the blower mount is positioned between the upper chassis and the lower chassis. Alternately, the upper chassis may be read as cap 26 and the lower chassis read as cap 25.
Regarding claim 18, King teaches the invention as modified above and further teaches foam positioned within the lower chassis (Col. 4, Ln. 7-14 – applying the “alternate” reading of claim 17).
Regarding claim 19, King teaches the invention as modified above and further teaches the foam is located below the blower mount (#25 is below #18).
Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Kenyon fails to teach or suggest part of the blower receptacle portion has a frusto-conical shape. As an initial note it is unclear in the claims how the blower mount is to be “substantially planar” in claim 2 and yet include a “frusto-conical shape” in the instant claim (see the above 35 U.S.C. 112, 1st paragraph rejection). The blower mount appears to require a planar portion which is separate from the blower receptacle portion and its frusto-conical shape.
In Kenyon the central opening of annular ring 406 is only suggested as cylindrical (e.g. Fig. 6-1) and one having ordinary skill in the art would have had no need or concern with altering to shape to instead be frusto-conical given the particular type of interaction between annular ring 406 and first housing part 522 in Kenyon (Fig. 6-1).
Other prior art readable toward claim 2 include Bedard (U.S. Patent 6386845 – Figs. 1-2 & 5) and King (U.S. Patent 6428288 – Fig. 1). Similarly to Kenyon neither Bedard (Fig. 2 #27) nor King (Fig. 1 #51) teaches or suggests a blower receptacle portion having a frusto-conical shape.

Regarding claim 15, the instant claim is found allowable over the prior art for the same reasons as discussed above in regard to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785